DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, the claim language is confusing because:
Claim 2: it is not clear how a heat resistance is determined in order to determine a time constant.
Claim 3: it is not clear how a heat capacitance is determined in order to determine a time constant.
Claim 4 is rejected by virtue of its dependency on claims 2 or 3.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kabouzi et al. (U.S. 20160111261) [hereinafter Kabouzi] in view of CN 101874293 B [hereinafter CN] and KR 101258052 B1 [hereinafter KR].
Kabouzi discloses in Fig. 1A  a device/ method of temperature measurement used in radio frequency (RF) processing apparatus/ chamber 110 for semiconductor/ wafer 102, wherein the RF processing apparatus has a pair of electrodes 104, 106 for generating plasma and a heater for supporting wafer, the method comprising: generating, by the pair of electrodes 104, 106, an RF signal sequence/ multimode pulsing process, wherein any one of the RF signals is separated from its next one with a time interval (during each phase); and generating, by the at least one thermal sensor 133, a sensing signal within the time intervals [0066], [0067].
Kabouzi does not explicitly teach that the heater has at least one thermal sensor and at least one heating coil, and that RF signals are multiple discontinuous RF signals, as stated in claim 1.
CN discloses a CVD plasma device having RF electrodes and teaches using a low frequency RF power to form discontinuous pulse, so as to suppress generation of arc discharge (see at least claim 4 of CN).

KR discloses a wafer treatment apparatus comprising a heater 10 comprising a heating coil and a temperature sensor 26 to sense a temperature of the heating coil 24b.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a heating coil and a temperature sensor, so as to heat the processing chamber and to sense the temperature, in order to thermally control the process, as very well known in the art.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kabouzi et al. (U.S. 20160111261) [hereinafter Kabouzi] in view of CN 101874293 B [hereinafter CN] and JP 2011187636A [hereinafter JP].
Kabouzi discloses in Fig. 1A  a device/ method of temperature measurement used in radio frequency (RF) processing apparatus/ chamber 110 for semiconductor/ wafer 102, wherein the RF processing apparatus has a pair of electrodes 104, 106 for generating plasma and a heater for supporting wafer, the method comprising: generating, by the pair of electrodes 104, 106, an RF signal sequence/ multimode pulsing process, wherein any one of the RF signals is separated from its next one with a time interval (during each phase); and generating, by the at least one thermal sensor 133, a sensing signal within the time intervals [0066], [0067].
Kabouzi does not explicitly teach that the heater has at least one thermal sensor and at least one heating coil, and that RF signals are multiple discontinuous RF signals, as stated in claim 1.
CN discloses a CVD plasma device having RF electrodes and teaches using a low frequency RF power to form discontinuous pulse, so as to suppress generation of arc discharge (see at least claim 4 of CN).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to use RF power to form a discontinuous pulse, as taught by CN, so as to suppress generation of arc discharge, as already suggested by CN.
JP discloses a semiconductor treatment apparatus wherein a temperature sensor detects a temperature of a heated susceptor that detects a temperature of a susceptor near heating coils.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a heating coil and a temperature sensor, so as to heat the processing chamber and to sense the temperature, in order to thermally control the process, as very well known in the art.

Allowable Subject Matter
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2-4 would be allowable because the prior art fail to teach:
For claim 2: the time interval is determined by a time constant associated with a value of heat resistance between a surface of the heater and the at least one heating coil.
For claim 3: the time interval is determined by a time constant associated with a value of heat capacitance between a surface of the heater and the at least one heating coil.
For claim 4: the time interval is less than one tenth of the time constant.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Salsich et al. (U.S. 20090159572) [hereinafter Salsich] teaches that for heating/ cooling a time interval, thermal resistance or thermal capacity could be used as  constants to determine heating/ cooling factor, that is used to simplify a software implementation of a thermal model [0051].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        February 13, 2022